                                  UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA


JENNIFER FORD                                                    C.A.NO.: 3:17-CV-1767-JWD-RLB

VERSUS

STATE FARM FIRE AND
CASUALTY COMPANY

                                                      RULING


         Before the Court is Plaintiffs Motion in Umine (Doc. 24) brought by plaintiff Jennifer

Ford ("Plaintiff). It is opposed by defendant State Farm Fire and Casualty Company

("Defendant"), (Doc. 27.) For the following reasons, the motion is denied without prejudice.

         The Court notes that Plaintiff has not followed the Court's local rule to certify that mover

has consulted with opposing counsel in advance of filing a motion in limine in order to attempt

to avoid filing such a motion, in whole or in part. Plaintiffs counsel is instructed to be familiar

with this rule, make a good faith effort to resolve these kind of issues before filing a motion, and




' Specifically, this Court's rule provides:

         The Court finds that there are too many motions in Umine filed needlessly. Many of these motions
         could be resolved by the parties communicating with each other before filing.

         Accordingly, before any party in either a civil or criminal case files any motion in limine, the moving
         party shall confer with the opposing party (or any party having an interest to oppose) in a good faith
         effort to resolve the issue(s) amicabiy. If the parties cannot resolve the issue(s) amicably, the filing
         party must include with his motion a certificate stating that he conferred in a good faith effort to
         resoive the issue(s) amicably and that he was unable to reach an agreement.

         Further, if in spite of the above order, the moving party determines after the filing of an opposition
         to a motion in limme, that there is no longer a dispute, the moving party shall file a motion to
         withdraw his motion w limine from consideration.

Instructions for Filing Motions in Limine in Civi! and Criminal Cases before Judge John W. deGraveUes^
httD://wwwJamdAiscourts.gov/sites/defauit/files/forms/Instructions%20Regardin^^^^
f

                                                            1
abide by the rule in the future. If, after consulting with opposing counsel and certifying to same,

there is still disagreement about same or all of the issues raised, Plaintiff is given leave to refile

the motion.


        Signed in Baton Rouge, Louisiana, on February 3, 2020.




                                           JUDGE JOHN W. deGRAVELLES
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA
